Judgment, Supreme Court, New York County (Eve M. Preminger, J.), rendered September 10, 1984, convicting defendant upon his plea of guilty of burglary in the second degree and sentencing him to 3 Vi to 7 years’ imprisonment, unanimously modified, on the law, to reduce defendant’s sentence to a prison term of 3 to 6 years and, as so modified, affirmed.
In exchange for defendant’s guilty plea he was promised that he would receive the minimum sentence permitted by law under the circumstances for the crime charged. Defendant was a second felony offender. The minimum sentence for a predicate felon for burglary in the second degree, a class C felony, is an indeterminate prison term of from 3 to 6 years (Penal Law § 70.06 [3] [c]; [4] [b]), not 3 Vi to 7 years as was originally thought. Concur—Murphy, P. J., Kupferman, Ross, Asch and Ellerin, JJ.